C:.l er-K                               _ J
Cour+ of C,i-rnlllu! ,4rpeti. {~ o ~ ( extl OUilr'P Procedural.5furrdC!c~-JJ
    - t) f re u i ew :)e f !0 rf?r / Vl fi ti) vt e -2 rJ. K.e,n/1 e/;
       I 2 S, Ct. 5ftf (197 2) ..
        Pi fuse f! /e or~d britJr;. fo                           C-ou'4 iPI1fl'leJ_ittfe _
                                                              ft.e
        ~fteotf, o PI                  .SI()_ f-f.. r.r If 111:J CD.tl 5 i d er tMr)
        1 .s s u e o rr-u. l , ~ .

        thafAK.- you /VI. aduance-fov- fOttr /(fYlJ                                uP1d
        ~ ro frlJJ +- a ffevt f, ·p r/1_ i ~ tt, ,-5 (11alffr.

         :5 /11 cP re It1 ,                                                   RECE~VED ~N
            lJ ~ [RJ~, 6b .                                                  COURT OF CRIMINAl APPEALS
                                                                                   SEP 14 2015
            UaV\ i1Jaf5ot/1,0r.
            c_. 1. TE~R ELi tJt1 r, f                                           Abei~cos~a, Clewk
            !300 {;/Ill, 6S~
            f(   \1.                                            ID15T((l CT COU(( T IJF
 CHK15 bAOlEL CDU111f                          H A££ f5 COUI'tT~ TEX/) J
 ·tlST~TCT CLERK
     ..Pl. AIOTl ff:J ORJGIIlAL APi)LJ(/JTJtJil EaRl&IT !Jff()/lnb!JfJ1ds
TO THE H~nDRAJ3cE JUDGE Of S!JID ·c6U~T.' .
       (Dm ES (lD W; I!Afl tJJAT5~~. J"l;,) i? e IdDr. pro-Se ilfl Hi e
 G\ 'b ou e. _s +~ /-e. J a(\ J nLLfV1 be ~ ~ · cau5e5 a V1 d a c -f /o 11 iVl u/J Kes
  t he.. p(D ce J.. u ( Ct I 5 f {), r1 J 4 ( JJ t) t ee t) i e~ j t t fo r fh i /l
     t\ u i Vl e5 U.l\e (loe0 q z s. _c-t. Sf/llC 1_97 z) l1o I cl i V1J ~ Pvo J e
    VlcuJiAJS are +o be c..ofl.s+ruJe f,flralty a~J he td
    to. ( e-'> .'l .s+r i VL_J en -1 ..s-1: 4 n J o "d-" 'vt rAJ:. It' r;. J "''~!/ drot'-leJ
    bY o. /ec!Pyer. t-ur#e--: i f +he Cou.r+ C4r1 r-eo..5ot?ably
     c.nns+.ru e ftte f I~~~ 1 "J s +o 5 fde a u c. II 0 c Ia 1 .rv~
      u{Jt>VI l)}l.ic~ u /1 f!J4f1 f could preoat!J d Jhould,
       Jo 5D duf 1 -1-e afly f&., lure. +o c, fe pro per au H oolf 1
      c.tt'\.fuJSiofl o-F I ey r; I +h eor-1 e 5 tx- pn r1 c 1} ds) poor-
      LDV\5fr~c f,·oYJ Dr /o,c!< of fOrm.
                                                An
      I< e l d tl r {, le5 +!.\1' s Drlj iFI c. (        (I{__(, !tOt1 FOr Wri f, Of
      fYI a>'~clc..rYluS, fJuou c. Yl ~ to Ar-1 ide /I. D1 5e chot1 3(cJ
     o+ +he.-    I      Code o{ CnMirlti/ Procedure1 cnvl
                     eJ(     i" the. T-ao Dej:>Gd (Vle'l-1 of Cn1'1i nd Ju.Jfice aY/d i5.
     v. (\ ~ E't- ('; ':J pro-se a" J d 0 ej not hu ve G. +' r f'//1 KfiDU)                 -wjf
        ~ L uJ O.'l J c;; u f~ o... ,·-t' ·O I c. ""' lvt_c u J e cJ a+ i':_e C, /. It; .'::-
                                                                                                      !!#[ri'!
     ~-1-:,~ I )OD frVI roSS R._a~ ht'/J/l!IL ANifALS of1('t.ll(,. ·f
       Ak~PG ( ;~ +o +1,/:vHonorCtble uur-+ fhe UVJ en Cf- -lhcf I -
                                        t
       6~~ er ~ 1-t ((·fJ 0ll niEL iJIJT((TCT CLtlT () t-/-(AI      \I
  .        I


__jJ 4 +-1.0o K c..        uJ r; +W r.tt e_~ 0 PFe v·t d eu;J -1 o f,· f e a. ;11o +1· oYi Jo
         rQ..tc...eive_ -t\Me fh4f Wa~ jupp O.Sf fo fcJe 4G{)ardeJ -fo
         R-P/Iuioo:-1 ~o.tl' fh_: ~f_u+e D-( Tex~J fo (/r'lo liLf tAddv~5.J
                              +
        t-h f. -!- ~ \ VL I I u I .L VI J I c -1 /11 p r ;/ {; 1-e u( rn ay 2 .~ I Cf q~ !h e
         a It -e cJ a -e_ d re -, n J,· c -fmeyz t I'roM 4 Z"tP deJiee ~e /on '1
        ~ Gt pt J:}ree -felot11 'f W; ft. ouf Ct pres__ en j ff!M/ tJ J'
         I ru ~- &' ~ t 1_ VI J, cfmer: T tr{/) Yl/1 a Gl'anJ --Jur-.!/1 l f 1 s, ~
        fC(cf fhu +51'Ylce 119~ J-furf,'vt!J wifh fhe-.~U.rc{, a5e 0 {
        JD~~AMt/lf.f 1-hetf R-elufotlt hc;5 bcevt C0t;_f/e_j/rz!J 'fl.., .S
      · (1& Vl v i cf; o 111 u"' J e, Ca u.s e. tf: 6tJ f 312 aI+~ r Ct .5 e r~ fence
               :Sud.qt'Yiertl hud +d(el'7 )Jiuc:e '"' fhe- ue.r!J ea.u_5e -fhvi
               Lf lator ;.~· _tu9 &( V, uj 5errled t/YJ0re +ha h 20 y e v rs.
               A'1 ~ ~Uf/JD clu.edd;Jf?t11c& t?ouJ ttvtJ 0f)(Jf'f t¥U3[)_
               4- Ct..,/ J"',eYI flo~    p,·tv           +
                                                           I +~ u f ~~ ved 110 wr-o"!f
             ~ '"'j espec_,c.fiJ Q ra;':J t. rrr c; Jj !!'old fef//Lakv
           "'th ed~/':l ~ K, .J Perform,-,cf fp ho~~s alfer-ffi_e u l-
             1epA ,.o11. • tV~> If~ i Ill); t r,. \e.erJ. , "J1~0 il "'~VI) 1-\~ "'-e--t -LIA r c..c.t :
                             ee
                   vJ h I If!___ I{)+ Or I s tt Wu I 7 Yl// fo r Mf- fr~n..J /fJ I If~ I
                                                           I


              o-{ fh f~ AfP Ii cui ion fo or ()) r>f cf !Ju be£ S Cor)U.S)
              /f..'{>_ /f//evYJ(()f'arJdu~ ar;tl A;JAertrJ,x as we II cs ttl!
                uf~C--ufVleaf_s ttnJ pufrev-s,,./Jp Itt for t 1
                 u!.J we II C< 5 be udv,.s e.d !l1ay b, Z0/5 te}.for /:Jed
                ivd{.;.s Coe~.rf A;)piiun+s ~~rpo.sed r-:•1uU,;;s- _                                     .
                ,_-,·nJ S o-F fa4-f C\vt cJ CeYI C /u ~ • 011 D-{ LtdAJ t;it/1 cJ Order-
_L"' c/uJ;vtj h;j                     Eth:h;-1- '-sA-c                   ·.·                . ,
f Ie4..5 e see cA {)Cu me~ f_s t€-ec e ( u e J ; vt Cou 1 f o-f Cr,'~ t'~a/ I
AppP.-G l~ !hay I I~ 20 f_) b ~ +h ~ 1-foho;-c;h Je II be I !lco5f~ .
 c_1 tu I( 1i vz J u /e f-fe r d ({fee). M~ y t_rlzo IS- fo ~ !Je . .
  Re Iu l-or ('1 q}( ,· "'2. ~; M (} uJure Htuf /tO w {'f+ UJO.j f, led
  ·i vt +?t.e, C-ou rf c:t"/-er u. _5 e arCh.
· _r v1 do~; -:3 ]: u ~. v-t'[J-te~ I/ r?_9 +o Dll-f 5 Cf_,lAt:l rely be /fOIY_
 i{\ s    ~u._rf. L!:'rft~i ~J. f\ec,e,~r o·f_Wr~ol f-/ahea5. ~
 I. fVlt_r+l or~ rt c) ~ea j LJ) he_vv-
      ~   .          If>. I a 't-o r /,
                                     h urChfr.s prJ
                                                 - · ....Lh       .C_Llll
                                                            .., . ..,,
                                                      7. ~=--             -~ c....t.tM.eoll-7_5
                                                                       _; UD            '-L I
       '3--tl u;\-" ~ -e_ 0_A er /( w tOu I d r e (eas e. U..vtd e r Cu us e -fl-
        IP f? 312_ 6_;. J. otA.Il VVJ fY////5.) oLAf q_f 30 ~ do%~evt/-<5.-,
    L\. te c e··    f f {or Pu uha 5£         o-f;. b i.s f O.Sf'cl' uJ r ~ f5
     5· Ce r h .(; ed 1e Her lo !Dnn ev afl-o r r: ej +{., c, f I ePre .5t!.tlfe1
        /(_~ l u fo {' u vt J p f' Ca u.s e 1f: [p CJ2/)If!; m I -Rt ()U f u !Jrdotr ~vtJ.
        to VI !-;.tt-l~ +o repres£P~ ~fhf,Jo,. Ufl Ju CtJ use .tf-
        ~ C(q 312 W1 tilrt>u t 1 n fr0r-m 1 vz_J ke I o /-otr -k--_ e drS
         rn:sf.u I o-F Cau$. B ~ bFOik A-Hj f..o{/j flu_!j e'   I
'
~



f
I   i      i. v1.
            . .
                    -,~('-»so v'i c1 Vv-e
                     .
                                               +o      '11~ flh i.s.. f li J. UJ e I( tt ~ lJ, s j)os e'cl UJ 1'1 fs on {; f e
          a+ ffie J-e,{4-S 5k+~ (_4_,wit.br-Ot'(· /his hr;.:s heen
          C{ -f(tj /111J zo Cjett vs. q 'ld ct lea r-11 I 0-J e_~f_eV'-iet/f. c ~

           ~ILJ. deUveJ'Civtce -fre:;,m QddrGf/a~:>lo dVY.fJ5
            a"J aecho[ . ?/ea,5 e Ci'J fnct-f +el' rc/L
           ~~ cA ()              e,J.s. C(S we., II 4.,.5 lh e d{) CQ, (YL e vv-fs
                              r:_AJ,_W\


           b~',"'1 5 u6Jttl' Herl a;zdev- Me. 5-lantA"-~ a fl
           f2euieuJ .sd /orr~ it.r t{_a.il1~5 v. Ke/l/ier 4f•d f~ke_
          vz._of/c-e. ~e r~-+Dif'- ~uS \/e rO \i_r~ /erf/. Q u~ lid C!Q /n .
          u.~oq wh.'cfA "'- 1-fFI€cffv, I~ Su.bm; Ne.J                                     ....
          1/wVt- wtxb(         err .                                                                    .
          u~VI. uJ o..f soJA) vr ·
        . c, T. I i (C.J!_,{iLL (R3) /J"' 1-4 j
          ~~{;;';~s;t )l:t;- "-e. k r-~
        are f N e           4. v1 d.       C()n' e c f v.."' rJ. e " J'0e~ /--/-1, of p'€ ,- :un-1 ·.
                                       .
                                              j)
                                             7 ~s   e ro, 0f//}MJ't
                                                           I
                                                               r& _,    .' .           . .
                                                                                              -]
                                                                                                         .
                                                                                                                    j
                                                                                                                  . .
                                                                                                                             ,)..
                      ,.r


          {Jo Q)
OHicio.l CovA--f                        1-c cord
        . Jc/\       (h t
  CotJ..d of 4f}eof~
         for 1he
   f;rsf /Jto-fricf of T-e-xas
     N0 • 0 I ~ I Lj ~ ()()() (pO ~ cR
                    ~ ·~a.~e5
c()d"'-014; "~ c__~..s~ -1:1 &1Zdl 8
j oifi!,_l }".\j cf' vii e'lf tf fklD l '<>
Pr; M• r J~Ji(;j ""!e"' f :P' &fq~ I 'V
 [llofi 0'1   I0   h•.SWI' sS if (p 6j W ( 'ii      .
 (f!oflo>t 1c      fldoff       J:l-   b~~:$1'2.-
 Prlor tnb-f1 oLt~.b
Opinion issued AprillO, 2014




                                       In The

                               QI:ourt of appeal~
                                      For The

                           jftr~t 11Bt~trtct    of ~exa~

                               NO. 01-14-00060-CR


                         VAN WATSON, JR., Appellant
                                         v.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the I 80th District Court

                          Trial Court Cause No. 699312


                           MEMORANDUM OPINION

      Appellant, Van Watson, Jr., pleaded guilty to the felony offense of

aggravated sexual assault of a child and the trial court sentenced appellant to thirty

years' confinement. See TEX. PENAL CODE ANN. § 22.021 (West S\lPP· 2013); see

also In re Watson, No. 01-11-00626-CR, 2011 WL 3820953, at *1 (Tex. App.-
Houston pst Dist.) Aug. 25, 20ll, mig. proceeding) (mem. op.~     not cles\gnateclfor
publication) (noting that appellant was convicted of felony offense of sexual

assault of a child). Appellant later filed a "motion for nunc pro tunc to correct

judgment and sentence."         The trial court denied the motion and appellant now

attempts to appeal from the trial court's order denying his motion for judgment

nunc pro tunc. We dismiss the appeal.

      The denial of a motion for judgment nunc pro tunc is not an appealable

order. See Lozano v. State, No. 01-13-00180-CR, 2013 WL 2106570, at *1 (Tex.

App.-Houston [1st Dist.] May 14, 2013, no pet.) (mem. op., not designated for

publication); Zelaya v. State, Nos. 0 1"' 11-00977 -CR, 0 1-11-00978-CR, 01-11-

00979-CR, 2013 WL 127439, at *1 (Tex. App.-Houston [1st Dist.] Jan. 10, 2013,
                       I


no pet.) (mem .. op., not designated for publication); Everett v. State, 82 S.W.3d
735, 735 (Tex. App.-Waco 2002, pet. dism'd).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We   ~ismiss   any pending motions as moot.

                                     PER CURIAM

Panel.consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).
                                        \




                                     JUDGMENT

                                  Court of ~peal~
                             jfir~t   1JBigtrirt of ~exa~
                                   NO. 01-14-00060-CR

                              VAN WATSON, JR., Appellant

                                             v.
                            THE STATE OF TEXAS, Appellee

      Appeal from the 180th District Court of Harris County. (Tr. Ct. No. 699312).

       The cause heard today by the Court is an appeal from the judgment signed by the
court below on November 26, 2013. After inspecting the record of the court below, it is
the opinion of this Court that it has no jurisdiction over the appeal.       It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.


The Court orders that this decision be certified below for observance.


Judgment rendered April 10, 2014 .

. Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and Sharp·.
                                                     ,
THE STATE OF TEXAS                                                            D.A. LOG NUMBER: 186983
vs.                                                                           ens TRACIONG NO.:
VAN WATSON, JR.                                                SPN:   oo932568-                   BY:DJB     DANO: 595
6255 .W. AIRPORT #IOD                                          DOB: BM U-24-52                    AGENCY: HPD·' ·
HOUSTON, TX           ..   ,                                   DATE PREPARED: 4/21195
                                                                        ..
                                                                                                  0/R NO: 40482J95 ·
                                                                                                  ARREST DATE: TO BE
NCIC CODE: 1100 90                                             RELATED CASES:
FELONY CHARGE:
 SEXUAL ASSAULT- CHILD
CAUSE NO: 692Di 8                                                                                 BAIL: $ 20,000
HARRIS COUNTY                                                                                     PRIOR CAUSE NO:
DISTRICf COURT NO: _J~s,.,oL.._-'---


IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:
Before me, the undersigned Assistant DistrictAttomey ofHarris County, Texas, this day appeared the undersigned
affiant, who under oath says that he· has good.reason to believe and does believe that in Harris County, Texas, VAN
WATSON, JR., hereafter styled the Defendant, on or about APRIL 12, 1995, did then and there unlawfully
intentionally and knowingly cause the penetration ofthe FEMALE SEXUAL ORGAN ofVANNETTA MCGinE,
hereinafter called the Complainan~ •.-~ peFsen yo~ger than seventeen years of age and not his spouse by placing IDS
SEXUAL ORGAN in the FEMALE!SEXUAL ORGAN of the Complainant.
                                                ·;
  It is further presented that at the time the Defendant committed the felony offense of SEXUAL ASSAULT OF A
CHILD on or about APRll... 12, 1995, as hereinabove alleged, he used and exhibited a deadly weapon, namely, a
FIREARM during the commission of and during the immediate flight therefrom.
                                         -:H.
                                 "':·-   ~.


                                                                        PROBABLE CAUSE
             .AFFIANT K. D. CLARK IS A CREDIBLE . AND RELIABLE PERSON WHO IS .
              EMPLOYED AS A PEACE OFFICER WITH THE HOVSTON POLICE DEPARTMENT,
              JUVENILE"-SEX CRIMES UNIT.    AFFIANT BELIEvES AND HAS REASON TO
              BELIEVE THAT THE DEPENDENT, VAN WATSON, COMMITTED THE OFFENSE OF·
              AGGRAVATED SEXUAL ASSAULT (CHI]4D) ON OR ABOUT APRIL 12, 1995 .AT
              6255 WEST AIRPORT APT 100 IN THE CITY OF HOUSTON, HARRIS COUNTY,
              TEXAS. AFFIANT INTERVIEWED THE COMPLAINANT, VANNETTA MCGHIE, A
              15 YEAR OLD CHILD AND TOOK A SWORN STATEMENT FROM HER ON APRIL
              13, 1995.     THE COMPLAINANT IS BELI~VED TO BE A CREDIBLE AND
              RELIABLE PERSON WHO KNOWS THE DIFFERENCE BETWEEN TELLING THE
              TRUTH AND TELLING A .LIE, AND KNOWS THE DEFENDENT, VAN WATSON, BY
              NAME, BY SIGHT AND AS HER FATHER. . THE COMPLAINANT STATED TO
              OFFICER CLARK THAT ON THE MORNING OF APRIL 12,. 1995, THE
              DEFENDENT WOKE HER UP TO IRON SOME CLOTHES AND THEN PULLED OUT A
              PISTOL AND TOLD HER TO TAKE HER CLOTHES OFF.       THE DEFENDENT
              FURTHER PUT THE GUN TO THE HEAD OF THE COMPLAINANT AND STATED HE
              WOULD KILL HER IF ~HE REFUSED, THEREBY PLACING THE COMPLAINANT IN
              FEAR OF HER LIFE'.     THE COMPLAINANT STATED THE DEFENDENT THEN
              INSERTED HIS PENIS INTO HER VAGINA~


AGAI~ST THE PEACE AND DIGNITY OF THE STA}/f·                                          ..

 · .           Sworn to   an~ subscribed before me on~f'4" J '                             L0.) '
                                  no· fll£0
                               CH A:d.t.S B.4.C ~·RISSE                             ffj~
             cad
                                                               1
                                  fl!C:""'"OJr·y
       i./                       u.~              ERV
                                                  ''•
                                                         C1.
   rue L1
                                              I'.,;,
       ~j             ,     ·HJ\HR/S :::i:i                                    I
THE STATE OF TEXAS                                        D.A. LOG NUMBER: 186983
VS.                                                       CJIS TRACKING NO.:
VAN WATSON, JR.                              SPN:    PM<>a     0             BY: DJB    DANO: 595
6255 W. AIRPORT #lOD                         DOB: Blvfi'f~2~32' 8            AGENCY: HPD
HOUSTON, TX                                  DATE PREPARED: 4121/95          0/R NO: 40482195
                                                                             ARREST DATE: TO BE

                                                                                           ~J~
NCIC CODE: II 00 90                          RELATED CASES:
FELONY CHARGE:
 SEXUAL ASSAULT- CHILD
CAUSENO: 692018                 ff:?;·                                                BAIL:"$ 20,000
HARRIS COUNTY                   fi:i
DISTRICT COURT NO: --=-1=no'-'---~.
                                                178th vmrari 14.xGM                   PRIOR CAUSE NO:

                                                    GJ
IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:
The duly"organiied Grand Jury of Harris County, Texas, presents in the District Court of Harris County, Texas, that in
Harris County, Texas, VAN WATSON, JR., hereafter styled the Defendant, on or about APRIL 12, 1995, did
then and there unlawfully, intentionally and knowingly cause the penetration of the FEMALE SEXUAL ORGAN of
VANNETTA MCGHIE, hereinafter called the Complainant, a person younger than seventeen years of age and not his
spouse by placing IDS SEXUAL ORGAN in the FEMALE SEXUAL ORGAN of the Complainant.

   It is further presented that at the time the Defendant committed the felony offense of SEXUAL ASSAULT OF A
CtnD on or about APRIL 12, 1995, as hereinabove alleged, he used and exhibited a deadly weapon, naniely, a
FIREARM during the commission of and during the immediate flight therefrom.




                                                                                   FOREMAN                  178TH

                                                                                    ~~·

                                                  INDICTMENT
                                                                                   -
                                                                                FOREMAN OF THE GRAND JURY
                                                                                                       19
      ·'




 THE STATE OF TEXAS                                          D.A. LOG NUMBER: 198576
 VS.                                                         ens TRACKING NO.:
 VAN WATSON, JR.
 6255 W. AIRPORT #lOD
                                        SPN: 00932568
                                        DOB: 11-24-52
                                                          Lqct~               -BY: GAW DA NO: 609
                                                                               AGENCY:HPD
 HOUSTON, TX 77035                      DATE PREPARED: 06-12-95                 O!R NO: 40482195
                                                                               -ARREST DATE: TO BE
 NCJC CODE: 1115 34            RELATED CASES:
 FELONY CHARGE:        .
AjjSEXUAL. ASSAULT - CHILD /.!JW                   178th               .
                                                                    ....
                                                                                  .3 0)600
  CAUSE NO:      (p 9 q 3. \ d-'                    GJ            ~-          BAIL: $26,909-
                                                                              PRIOR CAUSE NO:
  F.AR..lUS COtJI\'TY ,DISTRICT COlJRT NO: 180TH
                                                                       -;¥-                 . _We .    '?f1o
  FIRST SETIING DATE:                                                                      VOL+L.~ageLM_ AXGt..

 IN THE NAME AND BY AU"-HORITY OF THE STATE OF TEXAS:

 The duly organized Grand Jury of Harris County, Texas, presents in the District Court of Harris County, Texas, 1
 in Harris County, Texas, VAN WATSON, JR., hereafter styled the Defendant, on or about APRIL 12, 1995,
 then and there unlawfully, intentionally and knowingly cause the penetration of the female sexu_al oz:gan of V ann'
 McGhie, hereinafter called the Complainant a person younger than seventeen years of age and not his spouse
 -placing his sexual organ mthe female sexual organ of the Complainant, and in the ~ourse of the same crim: .
 episode the Defendant used and exhibited a deadly weapon, namely, a firearm.

 AGAINST THE PEACE AND DIGNITY OFTHE STATE.                                FOREMAN                 HSTH·



                                                               FOREMAN OF      !HE GRAND JURY             -

                                                  ·INDICTMENT
                                                                                                              -/!               -~u/
                                                                                                              ~-5
                                                                                    CAUSE NO.
                                                                                    COUNT NO ____________

   THE STATE OF TEXAS                                                                         IN THE _____.,__)--i                                 .
             [==:J In custody elsewhere.
           · [==:J Old ca~e. no arrest.
             c=J Missir/g witness.·
             c=:l Requd't of complaining wimess.
             c=J Motio9 1, to suppress granted:.
             c=J Co-Defendant tried, this Defendant testify.
             c:::=J lnsuffi8ient evidence.
             c=J Co-Defendant convicted. i"nsufflcient evidence this Defendant.
             ~ase rJfiled.
             c:::=J Other.!!
           .                   il
   EXPLANATION:                \:.         .



                    ~/-!Jiol
           /   /1
                ~r~--l

      ·/7(}" J~no               \:        ~ -~                              :#     &J?~ 3/ d
       V'--1'~            ;[ .   ,:




                                                                                     REOORDER'S MEf;-'ORAND~M:
                                                                                    ThiS instrument ,s of poor quality -
                                                                                    and notsatisfactol)' tor photographiC
                                                                                    recordation; and/Or alt~ra~lOnS were
                                                                                    present at the time of f1imtn&-




                                     II
        WHEREFORE, PREMISES CONSIDERED, it is requested that the above entitled and numbered cause be dis-
   missed.          fF~               ·                                                                                     ·



                    i             f4' ?· .  I       L ·
                         .·II CHAE6;;:£~:~~~:~'~ :.
                         ___ I:            JUL 2 .7. 7995
                          'lil)·~:_
                             tr2       --- - . - -
                                                      \

                         By
                           . !' : r:is Co:...:\tl·
                                      I,        c, "-'as

                                     I            -----;:;-----
                                                              ORDER                            .              ~ ~
       ThqJSegoing motidn having been pres'eri~~ to me on this the            day of . .A;2:1_               ·
  A.D. !9      . and the sam'e having been considered. it is, therefore, ORDERED, ADJUDGDand CREED that said
  above entitled and numb,red cause be and the same is hereby dismissed.                  ··      .



 ··(··.·                                                                        ·&~~
                                                                               JUDGE                     I~   0
                                                                               - - - - - - - - - - - - - - - - - - - - PI STRICT COURT
                                                                               HARRJS COUNTY, TEXAS


OA FOAM 10875
                                               Original· %ire:    Stare·s Copy - ?ink,          Sheriffs Copy - Yellow                              g
                                                                                                     •
                                 I
                                 !




                                I
                                                            NO. 699312

    THE STATE         0~
                                I TEXAS                                                 IN THE DISTRICT COURT OF

    vs.                         I                                                      HARRIS COUNTY, T E X A S

    VAN w~.TSON,
                                i!JR.                                                  lBDTH             JUDICIAL DISTRICT
                                 i
                                I


    TO THE         HONOP~LE
                                I         JUDGE OF SAID COURT:
                                I
                                I
               COMES Npw VAN WATSON, JR., Defendant in the above
                                 I
          ,                     I
   . ent·~tled and !numbered cause by and through his Attorney of Record;
                                i
    RONALD N.        HA~ES,               and moves that this court allow him to_adopt any
                                i
    and all        moti~ns              filed previously in said cause, whether the motions
   be:        pro se·motions, motions filed by an attorney rep:::-esenting the
                                l
   Defendant pr.}or to Mr. Hayes becoming attorney of record for
                                I

   Defendant; m6tions filed under different .cause numbers which
               .                I .
   were subsequ$ntly reindicted by the State ~nder the present
                                I
   cause nuniber;I motions filed by ahy co-defendant in a different
                                I'
   cause number ~rising out of the same a_lleged offense·; and to allow
                                !.
                                I·
   ~he
   -        ~
          De~en d an:t 1•             ~~a ~-  ~
                                          ~~ea~   any recor d so f any                    ~~ype
                                                                                             ·            h ~
                                                                                                         w.a~soever   ~·1 e d
                                                                                                                      Ll
                                l
   as                  records under cause # 692018 as a part of the
        businessj~edical
         .     I
   case
     .
        file under
               I
                   Cause # 69931'2 as if such records had been filed .
  o;jginally         u~der               saiq Cause # 699312 ~ tMt.,/__                    ~ tf;--a,m;4r-o fire.{ f'(lor/7~     1'-
   /(.fc:urcf.; l.: Uu.P.-
                         1!.,4' t't'J 3/Z..
              wHEREFO~E, PREMISES CONSIDERED, Defendant prays ·that the                                                              ~~
                                I .
                                                                                                                                 i   0") ·.
  Court grant _tpis motion and allow the Defendant to adopt the
                                I'
                                                                                                                                     "'.
... above     mentionrd -:motions -~fnd records a:nd that···tney-be· considered a----

  part of the :rkcord in the above entitled and num.bered cause.                                                                . c:::j '
                                I                                                                                               . c.!:>. '·
                                                                                                                                ' (.0. t

                                                                                                 .   \                          'OJ .

                                l
                                !
                                 !:                      o~OORDER'S MEMORANDUM:
                                 '·                      ~"'-                · t or qual1ty
                                i;                      This instrument ts o po                hie
                                                                       .-'actory for photograp




J
                                                        -"'   no     t
                                                                 t sa ~~·               ·     er"
                                                        ''""        . . an d/or a\terattons  w ~
                                !
                                !
                                                        recordatton,                 . .
                                                        presen t a•' th"~ time of ftlmtng.

                                                                                                                         317
                                !l'                                                                                                        I) . t.i}'i}h
                                                                                                                                                     f)
                                !                                                                                               'S
                     -·   --~
                                '
                             .l.-
                            --i .
                           .- ~
                                                    )
                                                  !,_
                                                               i                                                           ·: :. ••.. ....!t..




. . . . ._. ·-if.-··' .:-;-_.
                                        ...j
                                                             lI
                                                               !



                                                                                        Res~full
                                                                                                             •
                                                                                                          submitted,
                                                                                          (          /J
                                                         I,1




                                                         I
                                                         I
                                                         I
                                                                                                  N. HAYES
                                                                                        Attorney for Defendant
                                                                                        405 Main, suite 430
                                                                                        Houston, Texas 77002
                                                         I
                                                         I
                                                                                        ( 713) 237-0034
                                                                                        TBA# 09280000
                                                         I
                                                         I
                                                         I
                                                     I   I.         .             .
                                                                         CERTIFICATE OF SERVICE

                                I hereb~ c~r~if.y that a (!opy o_f the foregoing mqtion has been
               mailed to              ~he D~s~r~ct                          Attorney of Harris County at 201 Fannin,

               Houston,             Tet                            77002, on      £-~i:i4-...----
                                                     l                                  ~N HAYES
                                                 1-
                                                     •
                                                                                      0 R D E R
                          I
                                                                                         f~n
                   5E IT                R~EMBERED                        that the                             was presented to
                                                                        ~~/
                          I
              the court on this
                                                 I
                                                                        ~   day of                                 1   c;t1), and                it

              is, therefore ORDERED that the motion is hereby                                                 GRJl.N'J'~D/DENIED ~·

                                                 l                                                               (YLCJ '
                                                                                                                                                      ' 0 .•
                                                                                                                                                      '(0          I


                                            1
                                                                                                                                                      .   -..., ..

                                            I
                                            I
                                            !
                                            !\
                                            !
                                            I
                                        I
                                        l
                                        I
                                  ·-·- ~-.L
                                        t
                                                                            J-~
       · No(zj
                     •        CAUSE NO. 699312
                                                                                                    •
STATE OF TEXAS                                §                                  . IN THE 180TH DISTRICT COURT

VS.                                           §                                      OF

VAN WATSON                                    §                                      HARRIS COUNTY, TEXAS



                                                            AFFiDAVIT

BEFORE ME, the undersigned authority personally appeared JOLINE K. HART, who being
duly sworn deposed as follows ..

      My name is JOLINE K. HART. I am a Deputy District Clerk employee assigned as a
      Deputy Court Clerk of the Crimina.! Courts Division for the District Clerk's office. ·

      In the above referenced case, failure to forward the clerk's record to the Court of Appeals
      timely was because of THE ORIGINAL DOCUMENT COULDN'T BE LOCATED
      UNTIL 1'2/27113. The record is be'            orwarded to the Court of Appeals on thi's·the 27TH
      day of December, 2013.         .,.,:~:::· tC{.i;t,:·;.
                                            ~... ,.""                  "'   ~·
                                   -~?>                                    •CAUSE No. 6 9931 ~
                                                               •
                _To:     _HARRIS             C.OUNT-Y   -DISTRICT_ CLERk
                _ AITEAI:.          MR.~    /(Ell J..JE:UITT __
                  FR.OJVJ: .IYIR. VAJV WATSON3 JR~
                  DAlE : 6- ;;t- 93
                 RE-As·ow~          TRIAL RE.coRDo

                      -~R~ETIN&_S _ ~

        ·I;           -- - - -                 LEGAL      NOi.IC~ .
  .. lj ·~ DE:AR SrR ~·
      I - -- ----....        ---
      ; ___ I am _tn .. re.c elpf_of. .Your_ rnosf recenf /e-H-e.r olp..-fed
           I                 .          .


     _j +he :J.YlcL Do.v_t?f' AP.rt/ _ i_qqg j:D.ur_ ~~~ ol.iocuosecl .
                                                   o



      L varto~ __o.s,ou,-1~ of' /eso./_ ol_o.c.u·mertt.s in .covH1eGtiot\
         w:+h_ +he. aho__ve _ccu--tse. Now _fn _er-cle.r-. tc PrWeV\+ e>.f\Y.. _
          1


    _ I .Ms.SUo ol e.f.SJMO\Jt'\8
                  Q     .L -i o   -
                                  o_r._     ~' fYlt.5.CO»tt1'\IAr\.IC        >
            \
                     •     i
                           '
                           I

                           I.
                                                                                                             •
                           1.      Pie~e +o.k~ nl!>+fce_ ~+ 5>Pect~teo.l/v V'ovt.
                                                                            Ottle.seof· ..
                    I ~.3) +k;~ -1-~ _PC>o3e.s o c~t of ~e(3o~ three hut~dred ond
                    i efshf Po.3es wlt!t~ t'Yiecu'!S ~efe. o.re(:A9sj +wo-hundred
                 ( .! .c:1nd f\?nt\f'--Ave fo.ges f, whfdt I ~H>.ve.. t'lO fdea. what .
                         ·l-ike"   Con5;P.st of' S~V\ce. ~lou .. advl~e0- me. ~-t. -fi.1e.re ~-
                          lj no .sfc,fe.MeV\t of f'£Ac.+~ P.re..PwecL It- ts VV\V CeqiAe&t         ..
                          1/ before ·I P~r~~ ~(\Y/ oloaJ.mev\+s ~f .VP~A ~PecA"f:t~llt .
                           !i ~nfot~ed. me. CJf_ 4e. no.me.s
                                                          .
                                                                af e.o.drt avd ever-y doc.,um evvf
                                                                 ..·                          .
                           i c.ol\ne.ded w~:l-h           -+he.. (_a_qs) +wo-hu:~tdred av1d Yl•'"rdv·:Rve Po.ses-
                                               m v/. c~.se .+de.. For whereD.s tf- ·j-5 mvf desfre.1o ohfoJ11
                                          11
                         . j .fhere.-1 tt
                         +~            ~er:tf-ffed sJ nBle:. CQ PY. of eo.ch. ow,d everY fl:Jae iiiere J'n .. . .
                     .. .mv .c:o.se.. :H.Ie . . .Pie.as_e_ .b.~ . Q..1h'k._
     ---· .--. l_.~·e:1ter .erofV!_e+./v. Ho.weV..et._.tf _.\f.Qu. ho.-tLe M'i. quesflo.ns o.r: -                     I

.   . ~ .. ~ \·~~· o-!her. f!ro hiem . Ga6WI'\ bt s ihis malhr. Please cotrfo.d _rn e af
                     G\         ~:2-aJ.drebS              bJowo . ·-·- .. _---·-· _ _ _ __ .__ __ ____ _ _____ .
                 .   ~·
                          II    ~·'-l'-
                                ~-r'·~                                                                           t        );   .
                                                                                                                               il J   .

                ..-~:I'!~,~~D
                  ·d;;
                              ;,,. ~~ ?- ;£· - -
                                ~~t.u          ·   JV~.      -    -       .
                                                                                           u




                                                                              . ···."..- .. ·--   -
                                                                                                      :   ~;:0:z:~
                                                                                                           ~l!F~wPI\1\if S:r:t>M
                                                                                                               ·  iJJ(E_ .
                         JJ     ~ g;                             ~ f.p 7 r. o ,.  Bp y 1I'!; _ ___ . ____ _
                         ~{      (/)                             f{ e 0, e d f' ~JCq 5 · 7 f: f{
                                                                 c..nry               srAte                    :.1
                                                                                                                     l-
                                                                                                                                      .336   100
                                                .   I




    tJo leT)    Di5po.seJ         ~:if.$
    ~~~~; ~+ '* J 11 J efv far
f   
                   Texas State Law Library                                                         Invoice
                   PO Box 12367                                                                     #22744
                   Austin, Texas 78711-2367    .
                   Phone 512-463-1722 Fax 512-463-1728


Created by ICS, 07/01/2013

                                                                                                             --i
     Account# 4039                                                     Phone
          Name Watson, Jr, Van- #737444                                     Fax
                                                                                                               II
         Contact                                                       Email
     • Address Terrell Unit (027)
                    1300 FM 655
                    Rosharon, TX 77583



                      Services                      Unit Price    Quantity        Price
                   Service Charges                    $0.00             1         $5.00
         Photocopies - Document Delivery              $0.25            269        $67.25


                                                                                           Subtotal $72.25
Payment details
                                                                                               Tax- $5.55
                                                                                              Total $77.80
. Date         Rec. By      Method   Auth ID/ Check#      Amount
07/01/2013         ICS                     556284             $77.80

                                                                                     PAID
                            Check




Notes:
Payment for Estimate# 2740, copies are being sent to Texas thus
sales tax is charged                   ·

 '   I




http://voyager.courts.state.tx.uslinvoicelinvoiceslinvoice.cfm?patronid=4039&invoiceid=22744            7/l/20U
 ,   I
                                                                       STATE LAW LIBRARY
                                                                          P.O. BOX 12367
                                                                     AUSTIN, TEXAS 78711-2367
To: Van Watson, Jr #737444
From: Inmate Copy Service Staff
Re: Cost of your request (#5069) for copies received March II, 2013

Estimate 112740 dated March 25. 2013

                ,.----------             --------------------,.-----                                                  :----------,--·-·---------~
                L                       Document Requested    (~~~Pa~~-L Cost_J__                                                                    Check to order      -/,
                i Court of Criminal Appeals
                i!wR-45,285-01 1852687                                                                                ~---,-----------i
                f--!----                                                                        ~                     L--f-·--------~
                :       i ·Action Tnken                                                         ,        I Pages      \        $0.25       ;                n              f


                r
                        ~----                                                                                         f----f--                              ,__,
                  \·Clerk's Summary Sheet
                                                                                                I'
                                                                                                         I Pages
                                                                                                           ! $0.25 1                 0        /                            I


                r-+-                                                                            i
                l       ~-Cover Sheet     ------
                                                                                                          -i----!-.
                                                                                                ~-a_g_es__ $0.25      l      _L______O_______)i
                l       L·lndcx                                                                 i        l Pages      ! $0.25 )      0        !
                ~-~ •Caption                                                                    I        I Pages      L~.:~-[~~-----~
                [~pplication for Writ ~f Habeas Corpus &            Cover Letter··              i        62 Pages     I S15.50 ~ 0                                         1




                ! i ·Acknowledgments ot Rccctpt                                                 1        2 Pages      \So.50               :                0
                                                                                                                                           1------==:::::..---,
                LJ
                1-
                         ·State's Original Answer & Cover Letter                                I        19 Pages
                                                                                                                      '
                                                                                                                      j $4.75              l                0              1
                j
                i
                        I
                        ·State's Proposed Order Designating Issues and for Filing an
                        Affidavit & Cover Letters                      .
                                                                                                         1
                                                                                                 ,·-~:;-·:
                                                                                                                      1
                                                                                                           ·;;~-~~· - - - 0·-----~.,

                ~··Inquiry Letter from Applicant & Response                                     h          Pages      rso-:-.5(}"j                          0                  j

                1
                        ~~~~i~~::~~- Motion for Court to Compel Counsel to File Affidavit   &    I       3 Pages    --L-$0.7~L__O -----'
                \_!·Acknowledgment of Receipt                                                    ~                    i         $0.25      i                0              1

                l       !·Answer of Ronald Hayes to Writ of Habeas Corpus & Cover Letters       !        8 Pages       \s2{io--~                            0
                ~-~-te-·s-P-;:;;po-sc-df'~ings of Fact and Order & Cover Letter                  t       3 Pactes      i-·so·7'S"~------tJ=----:
                r--r:Piea,     Ad~JOnislunents, & Waivers                                        ,..       -~ii~~r-----o---1
                                                                                                         7 Pa:;s-·

                rtDocket
                t~dictmcnt ---·
                                           .                                                     12~~D~50
                                                                                                   I Pages __ [__ $0~=-: 0
                                                                                                                           _=I
                                                                                                                             .i
                                                                                                                                           T-=-o
                I       ~·Judgment & Scntcn_c~                                                           2 Pages          L~5~L                             0.                 i
                !.!     t-Clc:k's Ccrtif!c3tC                                                             I P~gcs         i     $0 '"'~5
                                                                                                                      L __ -=.. __         l          n
                                                                                                                                           1 ______ ..1,-J=---
                                                                                                                                                                               I


                ~ourt       of Criminal Appeals

                1 ~-4s,2ss~o2_1s9o397                                                           -~             ___ [____..- ...            f-
                fi·Ac~ion"T;c~--....                                                                 [    1 Pages         I
                                                                                                                      $0.25 ;                               0
                ~lCierk's-Summa:~jh';;;-·                                                            1    1 Pages      l so~~s---r __ 0::::::--.-_-_-_-_-__ j
                i       !•Cover Sheet                                                                i    I Pages         \     $0.25      !                0                  \
                -                                            ·-----------+------1----f-                                                                                        '
                I j·lndcx                                                                                 l Pages         \     $0.25      i                0                  !
                f-
                \ !·Caption                                                                          I    I Pages
                                                                                                                          !....----~
                                                                                                                          i     $0.25          i.           0
                [_(!.pplication for Writ        ot~ Habeas Corpus                                    ~ges=t-_:3.25 .. L...:...___O_____ _j
                 i      ~cknowled~mcnts of Receipt                                                   1  2 Pages I $0.50 · \      0        \
                    t=[~tatei. or~~nal :\r~~~;&~~-------
                    LJState's     Propose~!~~-~ngs of Fact and Order &   Cover Letter
                                                                                        ----L-~age~--~l.~~ '-s~~=~~===D
                                                                                              L:!~ges ____ .L~. ?~-l- 0=-----
                                                                                                                                                                   -=-=:
                    i
                    li •['::ca, Admonishments & ~Vaivers
                          D~~-k~~-------- ..-----.
                                                                          !
                                                         ----------------T-                               7 Pages
                                                                                                          2 Pages
                                                                                                                     --1---~~~=--L
                                                                                                                              j $0.50          j
                                                                                                                                                    ..........-.IJ··---·--·'
                                                                                                                                                                0                  f




 Van Watson, Jr                                                 Estimate #2740-25 Mar 2013                                                                                             $77.80
     ..__.-:LJ~~d~t·~~1~--~---------···-:·-~----··--~~-~-----~~~~~-::~_J
               i
              ·Judgment & Sentence
                                                                         __~ Pag~~-----L! so.25 J.~
                                                                   t 2 Pages      $0.50          I
                                                                                                    ___b]
                                                                                                       0
                                                                                                         ____ ,____ _J .
                                                                                                            i
          l--f.-------------------------------------·--·-----·~----·--·------;----·--(---------·----------·1
          i i ·Clerk's Certificate
          ~~-l--
                                                                   ! 1 Pages i $0.25 i
                                               ~--·------------------~--------L---~-----·-·----~------i
                                                                                                            i                    0
             !·Applicant's Objections to Respondent's Proposed Findings of Fact ! 3 Paoes   $0.75           i            !       U             i
          . ! and Order                              .                          i     "   i       i        J

          fc~urt of Criminal Appeals       --- ..· - - -.. -------------L----------'------·~----·----·--··:
          1jwR-45,285-03_I920siS-----·--------------                                                      -r-----[---------------~
          I .                           --------·--·-                                 ---~--------1-:;----·--·---·---·---:
          ) !•Action Taken                                                                 I                  i    D
          [fclerk'~~mmary Sheet---~=-~-----
          [    i •Cover Sheet                        -------·
                                                                                          J_
                                                                                           !
                                                                                                1 Pages

                                                                                                I Page~

                                                                                                1 Pages
                                                                                                            1 $0.25

                                                                                                        r$0.25-~----d
                                                                                                            \   $0.25    \         0
                                                                                                                                         -==i.l j




          L~~~----------------                                                            _[    I Pages     !   $0.25    ;.._ _____0 _______ :
               i ·Caption                                                                  I                             !         0         :
          ! ! ·Application for Writ------.    .-----------r 53 Pages $13.25
          1                                                                                     I Pages         $0.25
                                                                                                                                      -----1
          !-!-=-=------------
                                    of Habeas Corpus
                                                           •                               1
                                                                                                            I
                                                                                                                         r-----
                                                                                                                         '
                                                                                                                                   0            I

          [_~ ·Acknowic~_g_n_1c_n~=~~~-----·--·            f----zp;;;;;;--~--$o:SO[=----·Q~:==~
          i    ! •State's Original Answer & Cover Letter                                        4 Pages     '   $1 .00   i       0              )
          !·tv-"t-a-tc-'sP-ro_p_o_s_cd_F_i-nd-ing~ of Fact and Order & Cover Letter        l4 Pages      ~~-~------~=r-------:
          1--i-------·----·-------·-·--··                                                  i--------r--------;----.....::=.:--...-.---·i
          It-r·-
            !·Plea, Admonishments & Waivers                                                l 7 Pages l $1.75 !            0            :
          l    !•Docket                                                                    l   2 Pages
                                                                                                       ·-~-1-------------i
                                                                                                         I $0.50 j . 0                  i
          i    !•Jndictment                                                                                              i        0 _______. .
          l-1--
                                 -·
          if:Mgm-en_t_&_S_e_n_tc-n~-·-·                                                    I.
                                                                                           !    I Pages
                                                                                                2 Pages
                                                                                                      .
                                                                                                                $0.25
                                                                                                            I $0 50
                                                                                                            ~
                                                                                                                         r·----'o=        --·
                                                                                                                                                'I


          l j •Clerk's Certificate
          l.__._.-~----·-----------------
                                                                                                I Pages     !   $0.25             0
                                                                                                                         "-----~-----:
                                                                                                                                                i
          ICourt of Criminal Appeals

          l
          r--fWR-45.285-03 1921676       ·-------
              !•Supplemental ~emo.-ra_n_d_u_t_n_o_f_L_a_w---------------ii'-_7_P_a-gc-s--j
                                                                                           r------~-c==--
                                                                                                                $1.75    j
                                                                                                                                          .·--=!
                                                                                                                                ___];:]______ ;
          1Court of Criminal Appeals .
          li WR-45,285-03    1922069                         ·---------,..-------,---;-·----·-----

          1--I·Motion i_n   Op1~osition to the Statc's._A_n_s_"_'e-r----------+--------I--$-1-.5-0-f--_~~-_-[J__-====--~
          !Court of Criminal Appeals
          l
          l.
               I
          ~~~~~~-~------------------------~--------r-
                   WR-45,285~04_2463023
              •Action Taken                                                                     I Pages
                                                                                                            l..-..---1---·-·--c=::---- '
                                                                                                            i   $0.25    i        0             j
          '-i                                                                                               1-----~                          --!
          I1   !•Writ of Mandamus
               '                  -.-.... ----·--------·             ________
                                                                                           i_______
                                                                                        __~,
                                                                                              5 Pages    ! $1.25
                                                                                                      ....;____-'_
                                                                                                                         1        0
                                                      ·--------------------------------                                                    .j
          •                                                                                                Total pages:[--       269        \
          f-,.                                                                                              T ota I cost::'     $'7
                                                                                                                                 o .25-----t,_
          •

          ;                                                                                                              ~--------·-----;
          '                                                                                               Tax (8.25%): 1         $5.55            i
          !-------------------
          '
                                                                                                      .Scrvtce
                                                                                                           . Charge: r---------·--i
                                                                                                                     ;    $5.00    ;
          1---------·-----------.. ------·---------------------·--·--------~---·                                                               ·!
          i                                                                                         ORDER TOTAL:i               $77.80
          L-----·----·---·-----                                                                       ---------~··                   -------




Van Watson, Jr                                             Estimate #2740-25 Mar 2013                                                                 $77.80
\




    '
        .
    .,. .-:
            :
 Mr. Ronald N. Hayes, Attorney
 P.o.        Box 801525
 Houston, Tx. 77280-1525

 C.M.R.R.R.                  # 7007             0220     0004     2S38        4130

!"larch 11, 2013


            Corpus Filed By Van.Watson 1...:...
                                        J ;:. "
            Tti~l Court Number 699312-A
            .l80th District Court, Harris County, Texas

$tyle~:              EX PARTE VAN WATSnN JR.



In Jisht of Ex Parte Mouasazadeh,                          361 s.w. 3d 684 (Tex. Crim.
App. 2012); Lafler v. Cooper,                 132 s.ct. 1376 (2012) and                    your
a r-, o v e "l\ n s we :r " \v o u l d 1ou be   1:1 j_ ll in ':3 to ·=it her a IJ en (1 or
supplement that answer.

I.    ~rwuld                       i~o your ''l\.nG'.·ier.-"
                     bring your attention                               in·       which               J'OU
st    t:. ..;:, C! ;,
      :3              2 ~          pr-om i s •2 md de t o t he De fend a n t l n
                                '1' he r e       wa 5    no
c o n n e c t :i. o n
            "' i t h hi s J? l e a of    ':3 u i 1 t~ y o t 11 .;:~ r t h an t: h a '::. t: h •2 Co:...; i:." t:.
could considar a deferred adjudication and all th0 way up to
the ma.ximuw rang<2 of punishment uhich, if mJ recol,lection qf
a  c~o  on punishment is correct, would have bee~ the~ 30 years
1n the Texas Department of Criminal Justice~ Answer at p. 3 ~ 2


u   ll. n s we r
           ~~  which you stated:
                   'l 1


had'  a copy in ~y file.      it is my recollection that we filed
a  written motion for    comrnunitt service ~nd that, of course,
the Court denied that motion in seDtencin0 Mr. Watson to the
30 tear sentence Answer at P- 3 t 4

"Ansv1er",  in vlhich you stated:     fJ.:  I was not a-o;..iare of any
    ~vjdence,
            i.ncluding the medical recor6s the complainant mentions
~hich would verify that no sexual act occurred between M~. Watson
and his 15-year old daughter.          I   certainly saw no riodical
  examination report that       in any way indicated that there had
bee~ rio ~~x0~l ~~~~tiJ.t of the complainant. -Answer    at       p.3-4- ·~
4

lv!r -          I   do not know if you had the op?ortunity to review
the   2nt.ire i\p;,;lication for w~it of Hab~as Cor0us that wa~ filed
and   that you answered to.         Had ;Ciu reviewed ti1e '2ntir>2
Ap0lication,    you woulrJ have noticed ce:ct.a:i.n records from the
"Texa.:; Chi 16rens HospitaJ"     unaer Medical    ~ecores
                                                             Jl
                                                             tt  f-JC;l5;:f1.9

            no            SJ:)E:rm     01:."     txich    :f:.ounc'.i on t h;~ ''~·Jet r··1ount '', tt1at 21 L. ::1pe
kit         ,,;as          done,         any       of  '.-l'lich would have shown that no assault.


7007          0220             OOOL1           2538     4130,   pa'.:)e   l   uf
  took       .i_).l   ace.

 f'lr. !-layes. a co&).l of the "DisposE:'Cl J.\pplicati.on for ~)rit of flabeas
 Corpus" may be located at the Texas State Law Library                 Archives
 for your information and review.

 In overrulin~ Ex Parte Evans,          690 s.w. 2d 274 (Tex. Crim. App.
 App. 1985) the Court      of     Criminal  Appeals  created  a new rule
 of  constitutional    law    that    quite ?Ossibly would ~ffect my
 Application for Writ        of    Habeas  Corpus,  especially when you
 consider   your "An.s-vJer"    a no  the appearance   of a deferre~
 adJudication for Thirty 1 ears.

 I  have  sScanned




                                                    Law Office Of
                                 Ronald N. Hayes and Associates
                                             A ProfessionScanned Oct20,

                                    ·..   ,.




                                                                                                             ..:..




                                               NO. 699312-A

          EX PARTE                                              IN THE DISTRICT COURT OF

                                                                HARRIS COUNTY, TEXAS

          VAN WATSON, JR.,                                      I 80TH   JUDICIAL DlSTRICT
               Applicant

                         ATTORNE ·, 'nt Van Watson, Jr. out of the !80th District Court on
          Ap.r:il 25, 1995. I leame.d that Mr. Warson had allegedly, on April 12, 1995, at gun point

          sexually assaulted his i 5-ycar old natural daughter. At that time I reviewed the State's

          files, had discussions with my client and on April 26, 1995 went to the District

          Attorney's office and made a full review of the offense report in his case. From early.

          conversations with the Defendant he claimed to have no recollection of committing the

          offense, claimed a history of mental illness and gave me information with regards to his

          medical records and the places he had been treated, but took no position that he had                          '11


          not committed the offense. Over the ,next couple of months, I filed motions for sanity
                                                                                                                        0
                                                                                                                        C:l
          evaluations, had many letters back and forth between myself and the Defendant. I                              Gl
                                                                                                                        C. . .:...!
          requested a competency and sanity evaluation on Mr. Watson. Those evaluations

          come back with a finding that he was competent to stand trial and sane at the time of the

          alleged offense. ! continued efforts to obtain records from Rosewood Psychiatric                           cf\)
                                                                                                      ~
                                                                                                      I\
                                                                                                      ,j-
                                                                                                            ·1 ./
                                                                                                      v



                                                                                                                                      .-~\!   .r)
                                                                                                                                       ,:._   .:...-'
Scanned Oct ~0,




           Hospital, St. Luke's Hospital, from a Dr. Levinthal, and a Dr. Shaadi. During this period

           of time it became my impression that Mr. Watson would want to try his case to a jury and

           our efforts to obtain records and pull together anything that might help him, should he be

           found guilty, increased.   r obtained infonnation on two other people who had children by
           Mr. Watson and attempted to contact them for any information that might be helpful. I

           prepared the motion for an independent mental health expert to work with us on the case

           in the event that that case had to be set for trial. This was due to a request by the

           Defendant that perhaps he might he go into the Baylor College of Medicine Sex Offender

           Program and would like Dr. Michael Cox from that program to be able to testifY in

           connection with potential punishment to a jury. Subpoenaes were issued for medical

           records, several of which were f!led with Court from the various facilities that had

           treated Mr. Watson.

                  As my representation continued it became apparent that Mr. Watson was not

           realistic in hi.s expectations. He several times inquired about when he would be able to

           go back together with his family which was not likely to happen. He also seemed to

           believe that he could just go into a mental hospital and not have to deal with the criminal

           charge against him. Toward August 1995, Mr. Watson made inquiry whether he could

           waive a jury and allow the Court to hear his case. At that time we discussed whether he

           would want to do that on plea of guilty or no contest, or whether he would want to have

           a Court trial. We discussed the various alternatives available to him at that time and the

           fact that, although the Court could not grant him a straight probation for the offense he                                 


           was accused of, they could consider a deferred adjudication form ofprobation if he                                        ~.i,
           wished the Judge to consider that after a Pre-Sentence Investigation Report. On                                           .__   )




                                                                                                                                      _;_·:-


                                                                                                         ,
                                                                                                         ,:.

                                                                                                          ~~ ···' ·.,__ ·,   .....
                                                                                                                                               ·-:--...·I
                                                                                                                                                  j .....
                                                                                                                                               (.   ../
Scanned Oct 20 201




                        :::·;:·;.
                                                 r




                  ...       .'::.:·.·




           August 4, 1995, Mr. Watso-1 entered a plea of guilty and a Pre-Sentence Report was

           ordered for September 28, ·; 995, at which time Judge Stricklin would do sentencing on

          ·the Defendant. This was d. me with no agreed recommendation with respect to

           punishment, although it dou seem th:l! there was an agreement that the Court would

           have a punishment cap of 3t l years in the Texas Department of Criminal Justice should

           the Court sentence the Defer dant to penitentiary time. There was one sentencing delay

           and after a reset, the Court ir. October sentenced the Delendant to 30 years in the Texas

           Department of Criminal Just ice. From my recollection, the Defendant testified at his PSI

           hearing, still not denying that the act had occtmed, along with Vanetta McGee and Mrs.

           Van Watson.

                             I will now deal with the specific portions oft:he Order where the Court has

           ordered me to respond to certain matters.

           1. ·             At no time did I tell Van Watson that he could ever be given probation in

           exchange or as a result of a plea of guilty to the Court. Thus that factor never entered

           into his plea of guilty.

           2.                There was no promise made to the Defendant in connection with his plea of

           guilty other than that the Court could consider a deferred adjudication and all the way up

           to the maximum range of punishment which, if my recollection of a cap on punishment

           is correct, would have heen then 30 years in the Texas Department of Criminal Justice.

           3.                Although 1 would not have had a copy in my tile, it is my recollection that we

           filed a written motion for community service and that, of course, the Court denied that
                                                                                                                                  (_11

           moti·::>n in sentencing Mr. Watson to the 30 year sentence.
                                                                                                                                  c:.J
           4.                 I was not aware of any t:vidence, including the medical records the complainant                     C.::.J
                                                                                                                                  Cl
                                                                                                                                   CJI

                                                                                                              (: ~~ v ~ . :. -~
                                                                                                                  3
Scanned Oct 20,




           mentions, which would verify that no sexua I act occurred between Mr. Watson and his

           15-year old daughter. I certainly saw no medical examination report that in any way

           indi;;ated that there had been no sexual   ass~,ult   of the complainant.

           5.     Of course, i fi had been aware of a11y document, if it existed, that showed that a

           medical doctor, examiner, or other expert had concluded that no sexual assault took

           place, the discussions that I had with the Defendant. the decisions we made, could have

           been affected.

           6.     Certainly, Mr. Watson, over the several months that I represented him, agonized

           with the fact that he could not remember the sexual assault, but that he knew that if the

           girl said that he had done it, then he did it. Even during the sentencing procedure,

           Mr. Watson made a specific admission to having sexually assaulted his daughter

           although, he originally termed it having "having thi:; affair with my daughter."

           Mr. Watson eventually became more concerned with his belief that a jury would in all

           probability sentence him to a greatc;:r length of time than perhaps the Court would. It

           aiso became his belief that he could, through his medical records and history, his

           renwrse for what had happened, his willingness to admit the offense, and to acknowledge

           that if his daughter said he had sexually assaulted her then he must have, that he could

           convince the Court that he was a suitable candidate for a deferred adjudication probation.

           Based on all of the factors above, I certainly feel that Mr. Watson's decision was freely,

           knowingly, intelligently, and voluntarily made.

                                                             Respe~~ys                                                    ([")




                                                            jl£),/ _____.. _-
                                                             RONALD N. HAYES
                                                                                                                          ~-   _)   .
                                                             Attomey at Law

                                                                                                  c ~) {) ~- '.·.~ .. :
                                                                                                            4
                                              .
                                                   ,,




   .No    (G)
                                                  .I I
                                                         I


CotArf /r.e11-s e-ri)Jf fc;,1 G to   \
                                                   I I
                                                   I I
                                                   II

       / fitJ &                                    II
                                                   I




                                          I
                                         I
Scanned..•Oct
            .   .. .
              .20,201                                                                          ···.•.··




            . >.•.




                     1          A.     Yes, ma'am.

                     2          Q.     What did he use?

                     3          A.     A gun.

                 4              Q.     Did your father make any threats ·against you?

                     5          A.     He told me if : didn't do what he said he
                 6       will shoot me.

                 7              Q.     And what      exact~y   did you do?

                 8              A.     Ma'am?
                                                                                          L

                 9              Q.     What did he do to you?

               10               A.     He had sex with me.

               11               Q.     He placed his penis in your vagina; is that

               12        correct?

               13               A,     Yes, ma'am.

               1.4              Q.     Now,      the threats he made to you,   were you

               1.5       frightened?

               1.6              A.     Yes, ma'am.

               17               Q.     Tell the Judge exactly what he told you?

               18               A.     He told me if I didn't do what he said that

               19        he was going to shoot me and kill himself.

               20               Q.     Did you believe him?

               21               A.     Ma'am?

                                Q.     Did you believe him?

              :;:3              A.     Yes, ma'am.

               24               Q.     After this happened what did you do?

              :25 A. I   went back to the room and went to sleep and

                                                                                          10




                                                                                               ~'&

                                           jl_
I
    I
        I
            I
                I
                    I
                        I
                            I
                                I
                                    I
                                        I
                                            I
                                                I
                                                    I
                                                        I
                                                            I
                                                                I
                                                                    I
                                                                        I
                                                                            I
                                                                                I
                                                                                    I
                                                                                        I
                                                                                            I
                                                                                                I
                                                                                                    I
                                                                                                        I
                                                                                                            I
                                                                                                                I
                                                                                                                    I
                                                                                                                        I
                                                                                                                            I
                                     '   FF'R ZlB '95 10• 32 SIX I Ft.. S£Rv'I a:s T01
                                             (~ ,;...              ,   (.··
                                                                        ..   I

                                                                                 '   .
                                                                                             0
                                                                                             \.   •')
                                                                                                                          r-,
                                                                                                                          Y...:;;'            o·                    i)I,_ ........
                                                                                                                                                                     \,~ -~
                                                                                                                                                                              -,
                                                                                                                                                                                  :




                                                                                                                                      ATIEN:>ING NOTE




                                                                                                                                                                              '


                                                                                                                                                                              I·



                                     MEDICJ. TION                DOSE I AMCU'(T                                                              HOW LONG?




                                                                                                          .,-,If   '"   A A
                  -.CX.-LON--uP_w_n,_H_:                                                 I        .,.~,

                  ) YOU WIU BE GAllED IF FCJUO'fflNG Te51S ARE 4fl.~N:                       II                                      p~~




                                                                                                                                       f'' . ·. /) i. - .... )
                                                                                                                                      ''-· ·-' v ,,. --  ·J    tl
... --:---·--:-·---··-   -·~   ...
                                                                                    ------·      .RESIDENT:. , . , :.
              '>TAFF MO:
              -f lSTY)flY & PHYSICAl (TlUE : .
                                                                ATTENDING MD:
                                                                                                              -------
                                                                                                                        ·..

                                           IM'i's··_,_·_: :..                   .         ·I .    •·



              --J-..~>J..--4-c£
                                                                                                                                 --~-



·------------:-   ~-   -.   ... . ..   .
Scanned Oct ~~otPr r- ..J~~ ·                ..;>   CPH ~T               REYJ:EW
      .-lame          \fo..nneik.. t!fc Gb.,e                         DOB            11-13~            Aae    ISyo F
      MRI                   go I 52 49                                      Date~ in ER.._-'4_~1...:["2=---....::'_
                                                                                                                  1S _ _ __
      Translator Needed        0 Yes 0 No               Patient Relations Notined - - - - - - - - - - - -
      ER!FULabs
      RPR lSJNon-R.eactivc          0 Reactive                            HIV. ,n:Ne~vc 0              Positive
      GC Cultures                                                         Chlamydia
               Throat 0 Negative 0         Positive                       Throai 0 Negative · 0         PO$itive
               Vaginal/Urethral C!Negative 0            Positive                          2t Negative 0
                                                                          Vaginal!Uret.hra.l                       Positive
               Ro:::t:al   0 Negl!ive 0 Positive                          R..ectal 0 Negative 0 Positive
      Urlne HCG "G{ Negative 0            Positive
      Wet Moun1t ~                          m ~                                     s-pec m
                                     1
                              wS c s ·,,                   bc..c.\- ·1   1\.,!i;l              or --h; cb
      UA
      Other




       or teens who were assaulted
     . Rape   JFlt ru:me   ri Yes   0 No
      Med.s given:
           Cdtria.J~:one 125 mg. 1M      SJ Yes     0 No    If oo, CPH physi:::ian n o t i f i e d - - - - - - - - - -
           Doxycycline 100 mg. bid x 7 days "GZf Yes 0 No                If no, CPH physician notified-------
           Ovral* 2 tabs in ER. 2 tabs in 12 hours -gf Yes 0 No If no, CPH physici.m notired
                                                                                                                   -----
           Pbenergan 25 mg. with Ovral '!:!(Yes 0 No                If no, CPH physician n o t i f i e d - - - - - - - -
      *Ovral not jpven if time since assault is       > 72 hours.
     Disposition
               0    No follow-up needed        . ~ Follow in CPH Clinic_ in            Ja.:1_ wecl:s
               Possi!ble Stndy Patient     0 Yes S::.No

               0    Follow-up by Social Worker        needed---·----------------




      Sienature
                                                                                       ..   --




.·. ·..... ·. ~-.. ~ ..·   ...· . •'   ~   .Y-: ..• ::.: •;   •o • •   •   •
                                                                               . -3~
                                                                                                               r
                                                                                                               r
                                                                                                                 '                            J

                                                                                                                                              J
                                                                                                               r                          J
                                                                                                               ,                          j
                                                                                                               r                      J
                                                                                                               r                      J
                                                                                                               r                  J
                                                                                                               r                  J
                                                                                                               r                  J

                                                                                                             ,,r              J
                                                                                                                              j
                                                                                                                 r          J
                                                                                                                 r        J
                                                                                                                 ,      j
                                                                                                                       j
                                                                                                             .,       j
                                                                                              ·.        ·
                                                                                                             .
                                                                                                              r
                                                                                                                 ,/   1




           · rVo(~)r(j)                                                                                     . r J
                                                                                                               r J
                                                                                                              } j

           s+uuV\peJ 1-ept'f of Cleat:                                .•
                                                                                                               , j
                                                                                                               r J

           0~   I   e)GU:.S   CDi.JU--f   f>~ Cl['t/Vt) /Jf.J A(.(Je~ /~              ,:~,-,,,._...,,
                                                                                                               r J
                                                                                                               , j


                    (jCtf~    ;1/hJ       0; ZoiS-         / .· . .
                                                                                                                 ,j
                                                                                                                 rJ
                                                                                                                 rJ
                                                                                                                 I
                                                                                                             j
                              ~I   Pavy-G                                                                  j
                                                                                                            j

                                                                                                          j

                               1 f~r ~                                                                 j
                                                                                                        j
                                                                                                         j



.·."'.··    Le {-f eo frt;tflll T00 0;; CtJ w+ o.{'                                                  j
                                                                                                      j


            Cri M4 /VQ t. Appe"" C9- () f f e.t:          Clerk
          Court of Criminal Appeals of Texas
          P.O. Box 12308, Capitol Station
          Austin, Tx. 78711


          May   6   , 2015


          Re: Applicants Purpo~ed Findings of Fact and Conclusions of Law
              and Order, Including his Exhibit's A-C
              Trial Court No. 699312-D
              !80th. Judicial District Court, Harris County Texas


          Styled as : Ex Parte Van Watson Jr.

          Dear Clerk, Court of Criminal Appeais of Texas:

          Pursuant to TEX. R. APP. P. 9.3 (b)(l), please find enclosed the
          Applicants above entitled pleading.

          Please file and bring to the Courts immediate attention so that it
          may consider and issue a ruling.

          Thank you in advance for your kind and prompt attention in this
          matter.


                                                      RECEIVED 1
          Sincerely,                              COURTOFCR/
                                                                   EALS

.... /'
          -~--~~/}~L-
          Van Watson Jr., Applicant prose
          C.?T. Terrell Unit, 737444
          1300 FM 655
          Rosharon, Tx. 77583


          c.c. Andrew Smith, Assistant District Attorney, Harris County
               District Clerk (Criminal Division), Harris County Texas         '   ..... ·.

          ENCLOSURES: As Set out above
SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512}463·1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COL!NSEL
                                                                                                      (512) 463·1600
BARBARAP. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   May 18,2015

   Van Watson #737444
   Terrell Unit
   1300 FM 655
   Rosharon, TX 77583

   RE: Trial Court Case# 699312-D


   Dear Mr. Watson:

   After a thorough search of our records, we find that you do not hav~ a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.

   I am herewith returning your documents.




   AA/kd
   Enclosure




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.CCA.COURTS.STATE.TX.US
____J~Jic)G\\ l11~~;ry
I 0 ; J 1{, c..{_i t (Vl, ciJ c    /6r0 u!J IV
     ~D
   l t"- Jko{ ( v\tt (            bi drid durf
i/l C4re-         D-f- )isfr;cfC(erK
~ Hti .r~; S~uJJ+J       .                          .
f; IeJ l r he_ CAu.r-J o+
                  Yl                              cr.   M1M   r
     fi ~~e__~(c, ()f I e_tCiS
     . ~vtJu.,sf £o1 ~ rs-
     Ke5ponse_. ~€itfeff)her f) 2JJJS

                I Pa~e > .
          C/Vl, , R. /!, l        1000 ISJ,0 (){JO I 8qq g; P'f 2 f-e fu ru-. &d
             ~ ~\''1----~--~·-:;____________~5~~~~~Le_j~7-------------
      ~,'t,   .



--------~l          1-KtJt~-ti o_t_g,o_ ex!u.   cof_y__o_~ ~:; s /die'"' "-.5'-----~~­
      w_e_/_f-~-~-o-5e_~£a_cLc.Lr-~.I>-@J-_3iftmf_-eJJ~flr_Lo_p_e d-O-~-fA.:_f~~~­
~-'j;O-U.,_~-Thq~.t-y'.ou --focyouf~_j{_, aJ t(rdcL;coJ?rf} a-1te4f:t'e:u1_--
-'~r/l_ttJ_,_s-mtC-f--f-~ f-,               - -- - --   --- --- - -- --- - - - -


__-:it·~ ce~Ly7
                -----------

--~td~lr-·-
 -__fA ' i {1)l{_f.5_0_1(J_J:C_!__,
                         1
                                    _-- - - - - - - -
 - - - - - - - - - - - - - - - - - - - - - - ----


    ~
--~4/L~   f    . -
       -~--:$OY-t-J_G_          A
_ _c._[._(E£f?._~:-L!&_(fZ3)__ _:::)-lj~----------
_ _L3co_£4J-,_{s:£_ _ _ _ _ _ _ _ _ _ _ __
_ _ £osbti_aJ_~_L"f--Z1£g_6-----------­
_ ___::ti-c_c____7-3-7-lf-Lflf----------------
 ~1-1 Qoor7:,h_l_~               f!Jq.r:.c_ Bmwa,.J~_r.lte. . -·-----                                                ~------- ~---'----
 _      KQf h . I
         ___:_1              5 fuc_J_Q.-.JI(;; r'f',K_(( 5.
                                            I                                                                           - - - ~- ~----·
· . , 1.8_-tfl_.{Lc:o0_Cr 'Mt/fi((__J_u~J_t~cg_(ef1_-ie~L                                                                    _____ _
      LZO I /" (\ I·
 -!:fo~J:;'\-t:-ntz'tQz
     J                     -f-1-7.-20-1~                                 ·--,;---------------~~                                                     -

                                            --

         _£g_:-JW;.j,'&ifk+-J~$ui"''1~'---·- - - - - --_-_-__- _____ _
 ~-3]-lj-LeL:_z_h_e;_lf_ll_fe_Gf-_le)-f-ij(€-~ifl-;Q
 __ £..:?_{e_irtec.J_[£o.f/h._t:I:LL-c:__f-e~:_/!:_ii._L_Th..e_Cou-V-:f-b-{:- - - -
  , J-~fe-_6-/-~-GJ_.f-_L-e,K~-:!>-. . · .    ..     . .      --._ _ _ __
     ,.             . _o/Jg.....~etter, tl~,c6-'f.'n-r-ih.t:._-{,_;_,_,.,r-1:1.f-m-y:________
                  dvcv...m.r;t-1-'-T-t;-.    77
                                                        ,.        ·            ,
                                                                                   1
                                                                                         ·. -
 _ _ _ (;)l,,_e_!__e__t~er- 5!-CLI.i~f-r!l_e.__.,-c;_tiaw_;_"'-j-d.o_Ct'-114-t>r:z~-:E---
 _ _b.P._fLe_fLie-f--b-eeq_[,_f-lt~ d.-._,_:.__.,-~;, -.. . . . , _-_- - - - - - - - - -
                                               • t   .   ~:   · , ,   '~   J   :r· ~   fl (.   1' ;·   l -
---------------------




               f




                   \.   .....


                                '   '.-




  .   ;"   '                              .   .   :-~·
SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                 CLERK
                                                                                                       (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON
                                            AUSTIN, TEXAS 78711                                      SIAN SCHILHAB
MIKE KEASLER                                                                                         GENERAL COUNSEL
                                                                                                       (512) 463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   September 1, 2015

   Van Watson #737444
   Terrell Unit
   1300 FM 655
   Rosharon, TX 77583                   t-.·.



    RE: Trial Court Case #699312D


   Dear Mr. Watson:

   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.
                                                                                                                        ~.   J....

   I am herewith returning your documents.




   AA/kd
   Enclosure


                     · SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.CCA.COURTS.STATE.TX.US             .
IJil Complete iter11s 1, 2, and 3. AI: ·         _,1
     item 4 if Restricted Delivery is des.. _,J.
ll!l Print your name and address on the reverse
     so that we can return the card to you.
1111 Attach this card to the back of the mailpiece,
     or on the front if space permits.
                                                           0. Is delivery address different from item
1. Article Addressed to:                                      If YES, enter delivery address below:
                                                                                                         0   No
DISIRICI' cURK, HARRIS CUNIY TEXAS
1801H. DISIRICil' CDJRr
1201 FRAN